So OAN NHN On BW NO KY

NO NO NO NO WN ND NHN HN WN HB KF HF HF HF He Fe ell eS le
OND WN BPW NY KY DODO DBANI DB NH BW NO KF CO

Case 4:21-mj-07015-MKD ECFNo. 14 filed 01/19/21 PagelD.17 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, No, 4:21-MJ-07015-MKD
Plaintiff,
VS. ACKNOWLEDGMENT OF NOTICE
OF RIGHTS - CRIMINAL
ARTURO TEJEDA-GOMEZ COMPLAINT
Defendant.

 

 

 

The undersigned defendant does hereby acknowledge: I appeared on this date

and was advised as follows:

1. Of the charge or charges placed against me, and I acknowledge receipt of
a copy of the Criminal Complaint;

2. Of the maximum penalty provided by law;

3. My right to remain silent at all times and if I make a statement it can be
used against me;

4. My right to retain my own counsel; and if 1 am without funds, to have
counsel appointed to represent me in this matter;

5. My right to a jury trial before a United States District Judge. I am
entitled to be confronted by the United States’ witnesses and to have

witnesses attend on my behalf;

6. My right to a bail hearing, if I am in custody;

7. My right to have a preliminary hearing;

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 1

 

 
C0 mA ND UO BP WW NHN

NO NO NO NH YD NN WN ND WN PM HH HH HF ee ee
ON NWN NM BP WN KY DO WDN DB NM BPW NYO KF CO

Case 4:21-mj-07015-MKD ECFNo. 14 filed 01/19/21 PagelD.18 Page 2 of 2

8. My right, if 1 am not a United States citizen, to request a Government
attorney or law enforcement official notify my country’s consulate of my
arrest or detention.

Date. Vanuary 17, 2021

 

 

Interpreter Signature

| fi

 

 

 

Interpreter Printed Name Def daft Signature
ARTURO TEJEDA-GOMEZ

Defendant Printed Name

 

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 2

 

 
